DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants' amendment filed on 10/20/2021.
Claims 1-2, 7-8 have been amended.  Claims 3, 9, 12 and 15-20 have been withdrawn.  Claims 21-23 has been added.  Claims 4-6 have been canceled.  Overall, claims 1-2, 7-8, 10-11, 13-14 and 21-23 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the communication hole” renders the claim indefinite because it is unclear whether applicants are claiming “the communication hole 7 for supplying oil from control chamber 12 to a portion” or “a communication hole provided in the pump housing 1 to supply oil into the control chamber 12 of the pump chamber” (note: claims 10-11 and 13-14 depend on claims 1 and 2, in respectively). Appropriate correction is required.
	For the purpose of this Office action, the claims 10-11 and 13-14 will be examined as best understood by the examiner.

Claim Objections
2.	Claims 19-20 are objected to because of the following informalities:  “the solenoid valve body” should be changed to -- a solenoid valve body-- to overcome the insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 7-8, 10-11, 13-14 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (Watanabe) (U.S. Patent Application Publication Number 2017/0234311).
	Regarding claim 1, as shown in Figs. 11-12, Watanabe discloses a variable displacement oil pump comprising: a rotor portion 4; a cam ring 5 having a rotor chamber for housing the rotor s the control chamber 57 and the valve housing of the spool valve 7 communicate with each other, the spool valve 7 includes the valve housing a spool valve body 58, a spring 33, and a sealing bolt 31, the valve housing includes a communication hole (not numbered; however, read by the examiner the communication hole as the black dot/point located at the end of the hydraulic pressure supply passage 60 and next to the control chamber/second control hydraulic chamber 57 – see Fig. 11) provided in the pump housing 1 to supply oil into the control chamber 57 of the pump chamber and the valve housing between the spool valve body 58 of the valve housing and the sealing bolt 31, the through-hole 31a for discharging oil in the valve housing is provided in the sealing bolt 31, and through-hole 31a allows oil in the control chamber 57 to be discharged to an oil pan therethrough (see specification, page 11, para. [0150]).
	 Regarding claim 2, Watanabe discloses a variable displacement oil pump comprising: a rotor portion 4; a cam ring 5 having a rotor chamber for housing the rotor portion; a pump housing 1 provided with a pump chamber 21 including a control chamber 57 where the cam ring is movably 
	Regarding claims 7-8, Watanabe discloses wherein the sealing bolt 31 includes a cylindrical restricting protrusion formed to restrict a movement range of the spool valve body 58 or stop a movement of the spool valve body 58.  

	Regarding claims 21-22, Watanabe discloses wherein the through-hole 31a is provided at a radial center along an axial direction of the sealing bolt 31. 
	Regarding claim 23, Watanabe discloses a variable displacement oil pump comprising: a rotor portion 4; a cam ring 5 having a rotor chamber for housing the rotor portion; a pump housing 1 provided with a pump chamber 21 including a control chamber 57 where the cam ring 5 is movably arranged to move the cam ring using an oil pressure; a spool valve 7; a solenoid valve 8; and a relief valve (not numbered; however, the variable displacement oil pump obviously has the relief valve – see specification, page 10, para. [0130]), wherein at least one of the spool valve 7, the solenoid valve, and the relief valve includes a valve housing (not numbered; however, clearly seen in Figs. 11-12) provided with a communication hole 38a for supplying oil from the control chamber 57 to a portion between the control chamber of the pump chamber and at least one of the valve housings, a through-hole 31a for discharging oil is formed in the valve housing provided with the communication hole 38a, the spool valve 7 is used as a valve for controlling operation of the cam ring 5, the control chamber 57 and the valve housing of the spool valve 7 communicate with each other, the spool valve 7 includes the valve housing, a spool valve body 58, a spring 33, and a sealing bolt 31, the valve housing includes a communication hole (not numbered; however, read by the examiner the communication hole as the black dot/point located at the end of the hydraulic pressure supply passage 60 and next to the control chamber/second control hydraulic chamber 57 – see Fig. 11) provided in the pump housing 1 to supply oil into the control chamber 57 of the pump chamber and the valve housing between the spool valve body 58 of the valve 

Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Watanabe (U.S. Patent Application Publication Number 2015/0218983A1) and Watanabe (U.S. Patent Application Publication Number2017/0218953A1), each further discloses a state of the art.

Response to Arguments
5.	The amendment filed on 10/20/2021 has overcome the 35 USC 102 rejection to claims 1-2, 7-8, 10-11 and 13-14.     
6.	Applicant’s arguments with respect to claim(s) 1-2, 7-8, 10-11, 13-14 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746